DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-124840, filed on 6/29/2018.

Information Disclosure Statement
The information disclosure statement submitted on 12/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are outlined in Table 1.1 below:
GENERIC PLACEHOLDER COUPLED WITH FUNCTIONAL LANGUAGE
CORRESPONDING STRUCTURAL SUPPORT FROM SPECIFICATION
“a long-time exposure distance image generation unit configured to capture” (claim 1, claim 8, claim 9, claim 17)
[0079] discloses that the image processing apparatus 12 acquires and processes the respective images captured by the left imaging apparatus 11-1 and the right imaging apparatus 11-2.
Further, Fig. 1 illustrates element (35), the long time exposure distance image generation unit embodied as a component of the image processing apparatus 12.
“a short-time exposure distance image generation unit configured to capture” (claim 1, claim 8, claim 9, claim 14)
[0079] discloses that the image processing apparatus 12 acquires and processes the respective images captured by the left imaging apparatus 11-1 and the right imaging apparatus 11-2.
Further, Fig. 1 illustrates element (36), the short time exposure distance image generation unit embodied as a component of the image processing apparatus 12.

Not found.
“a first image generation unit configured to combine” (claim 9, claim 17)
Not found.
“a second image generation unit configured to combine” (claim 9, claim 17)
Not found.
“a reference distance image generation unit configured to calculate” (claim 9, claim 17)
[0079] discloses that the image processing apparatus 12 acquires and processes the respective images captured by the left imaging apparatus 11-1 and the right imaging apparatus 11-2.
Fig. 10 illustrates “reference distance image generation unit” (239) as part of image processing apparatus 211.
“a combination unit configured to combine” (claim 14)
Not found.

Table 1.1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “A program for causing a computer to execute a process/processing” (per line 1 of claims 7 and 16, respectively) does not qualify as a process, machine, manufacture, or composition of matter, because a program not embodied on a non-transitory computer-readable medium is considered non-statutory.  A program for causing a computer to execute a process/processing can be construed as computer software which is per se non-statutory.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 8, 9, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, “An image processing method comprising: by an image processing apparatus” renders the claim indefinite because the claim recites both an apparatus and the method steps of using the 
Claim 16 is rejected for the same rationale as presented above for claim 6.

Claim limitations “a distance image generation unit configured to combine” (claim 1, claim 8, claim 9), “a first image generation unit configured to combine” (claim 9, claim 17), “a second image generation unit configured to combine” (claim 9, claim 17), “a reference distance image generation unit configured to calculate” (claim 9, claim 17), “a combination unit configured to combine” (claim 14) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. None of the recited limitations are found in the instant specification, nor do they appear to be represented in the drawings. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-9, 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okubo (US 20190294899 A1; priority to JP2018054906 filed 3/22/18).
Regarding claim 1, Okubo discloses:

a long-time exposure distance image generation unit configured to capture an image with long-time exposure, [See Okubo, ¶ 0041 discloses the first luminance-image acquiring unit 160 may set a predetermined first exposure time for the two image-capturing units 110 to obtain two first luminance images captured by the image-capturing units 110. Note that the term “exposure time” as used herein refers to a time while an imaging device is exposed to light through a lens. The first exposure time may be relatively long so that a relatively dark region (e.g., shady region) in the vehicle exterior environment is not underexposed and an edge of the dark region is allowed to be obtained.] calculate a parallax from a first long-time exposure image and a second long-time exposure image from a first long-time exposure camera and a second long-time exposure camera [See Okubo, ¶ 0045 discloses that the first distance-image generating unit generates a single first distance image through the pattern matching of the two first luminance images (210) and (212) acquired by the first luminance-image acquiring unit 160.  The first distance image may include parallax information.] disposed at a predetermined interval, [See Okubo, ¶ 0043, Fig. 1 illustrates first and second cameras (110), which are clearly disposed at a given spacing apart from one another, or interval.  Alternatively, paragraph 0043 notes a selectable time interval between a first luminance-image acquiring unit and a second luminance image acquiring unit.] and generate a long-time exposure distance image; [See Okubo, ¶ 0045-0047 discloses generating a first distance image via pattern matching the first two luminance images acquired by the first luminance image acquiring unit.]
a short-time exposure distance image generation unit configured to capture an image with short-time exposure, [See Okubo, ¶ 0043-0044 discloses the second luminance-image acquiring unit 162 may set a predetermined second exposure time for the two image-capturing units 110 to obtain a plurality of second luminance images captured by the image-capturing units 110. The second exposure time may be relatively short so that a relatively bright region (e.g. sunny region) in the vehicle exterior environment is not overexposed and an edge of the bright region is allowed to be obtained.] calculate a parallax from a first short-time exposure image and a second short-time exposure image from a first short-time exposure camera and a second short-time exposure camera [See Okubo, ¶0050-0052 discloses the second distance-image generating unit 166 generates a single second distance image through the pattern matching of the two second luminance images 220 and 222 acquired by the second luminance-image acquiring unit 162. The second distance image may include parallax information.] disposed at a predetermined interval, [See Okubo, ¶ 0043, Fig. 1 illustrates first and second cameras (110), which are clearly disposed at a given spacing apart from one another, or interval.  Alternatively, paragraph 0043 notes a selectable time interval between a first luminance-image acquiring unit and a second luminance image acquiring unit.] and generate a short-time exposure distance image; and [See Okubo, ¶ 0051 discloses the second distance-image generating unit 166 performs the pattern matching of the second luminance image 220 illustrated in FIG. 8A and the second luminance image 222 illustrated in FIG. 8B. Through the pattern matching, a second distance image 224 illustrated in FIG. 8C is generated.]
a distance image generation unit configured to combine the long-time exposure distance image with the short-time exposure distance image to generate a distance image. [See Okubo, ¶ 0053 discloses the composite-image generating unit 168 generates a single composite image from the first distance image 214 and the second distance image 224 by extracting one of a first block of the first distance image 214 and a second block of the second distance image 224 that includes a distance having higher reliability. The first block is any of the blocks of the first distance image 214, and the second block is one of the blocks of the second distance image 224 corresponding to the first block.]

Regarding claim 6, this claim recites analogous limitations to claim 1 in the form of “an image processing method” rather than “an image processing apparatus”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.

Regarding claim 7, this claim recites analogous limitations to claim 1 in the form of “a program” rather than “an image processing apparatus”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Further, claim 7 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows: 
 Okubo discloses:
A program for causing a computer to execute a process of capturing an image with long-time exposure, [See Okubo, ¶ 0037 discloses the semiconductor integrated circuit may have devices such as, but not limited to, a central processing circuit (CPU), a read only memory (ROM) in which programs, etc., are stored, and a random access memory (RAM) serving as a work area.]

Regarding claim 8, this claim recites analogous limitations to claim 1 in the form of “a mobile device” rather than “an image processing apparatus”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Further, claim 8 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows: 
Okubo discloses:
[See Okubo, Fig. 1 illustrates a vehicle (a “mobile device).]
a first long-time exposure camera and a second long-time exposure camera configured to capture an image with long-time exposure and disposed at a predetermined interval; [See Okubo, ¶ 0043, Fig. 1 illustrates first and second camera units (110) displaced a given distance apart.  Alternatively, paragraph 0043 discloses In an example implementation of the technology, a time interval between the image capturing by the first luminance-image acquiring unit 160 and the image capturing by the second luminance-image acquiring unit 162 may be significantly short to ensure synchronization between the images.]

Regarding claim 9, this claim recites analogous limitations to claim 1, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Further, claim 9 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows: 
Okubo discloses:
An image processing apparatus comprising: 
a first image generation unit configured to combine a first long-time exposure image from a first long-time exposure camera that captures an image with long-time exposure with a first short-time exposure image from a first short-time exposure camera that captures an image with short-time exposure to generate a first image with a wide dynamic range; [See Okubo, ¶ 0053 discloses the composite-image generating unit 168 generates a single composite image from the first distance image 214 and the second distance image 224 by extracting one of a first block of the first distance image 214 and a second block of the second distance image 224 that includes a distance having higher reliability. The first block is any of the blocks of the first distance image 214, and the second block is one of the blocks of the second distance image 224 corresponding to the first block.  As discussed above per claim 1, Okubo discloses obtaining a first distance image, and a second distance image, the first distance image being a “long-time” exposure, and the second distance image being a “short-time” exposure; See Okubo, ¶ 0070 discloses that such composite images enable wide dynamic range imaging and the identification of three-dimensional objects within the scene.]
a second image generation unit configured to combine a second long-time exposure image from a second long-time exposure camera disposed at a position separated a predetermined distance from the first long-time exposure camera and capturing an image with long-time exposure with a second short-time exposure image from a second short-time exposure camera [See Okubo, ¶ 0053-0055 discloses In an example implementation of the technology, the composite-image generating unit 168 may retrieve any block (e.g., a block 230) from the first distance image 214 illustrated in FIG. 9A. Thereafter, the composite-image generating unit 168 may retrieve a block 232 from the second distance image 224 illustrated in FIG. 9B.  disposed at a position separated a predetermined distance from the first short-time exposure camera [See Okubo, ¶ 0043, Fig. 1 illustrates first and second cameras (110), which are clearly disposed at a given spacing apart from one another, or interval.  Alternatively, paragraph 0043 notes a selectable time interval between a first luminance-image acquiring unit and a second luminance image acquiring unit.] and capturing an image with short-time exposure to generate a second image with a wide dynamic range; [See Okubo, ¶ 0070 discloses that such composite images enable wide dynamic range imaging and the identification of three-dimensional objects within the scene.]
a reference distance image generation unit configured to calculate a parallax from the first image and the second image to generate a reference distance image serving as a reference; [See Okubo, ¶ 0067 discloses the composite-image generating unit 168 may convert the parallax information per block in a detection region of the composite image 234 into the three-dimensional position information by the stereo method described above. The three-dimensional position information may include the horizontal distance x, the height y, and the relative distance z.]
a long-time exposure distance image generation unit configured to calculate a parallax from the first long-time exposure image and the second long-time exposure image to generate a long-time exposure distance image; and [See Okubo, ¶ 0045 discloses that the first distance-image generating unit generates a single first distance image through the pattern matching of the two first luminance images (210) and (212) acquired by the first luminance-image acquiring unit 160.  The first distance image may include parallax information; See Okubo, ¶ 0045-0047 discloses generating a first distance image via pattern matching the first two luminance images acquired by the first luminance image acquiring unit.]
a distance image generation unit configured to combine the reference distance image with the long-time exposure distance image to generate a distance image. [See Okubo, ¶ 0070 discloses a plurality of combinations of luminance images (two pairs of luminance images in the forgoing example implementations) are captured at respective exposure times different from each other, and the pattern matching may be performed for each of the combinations of the luminance images to generate a plurality of distance images. Thereafter, the plurality of distance images may be combined into the single composite image on the basis of the reliability of distance. Accordingly, it is possible to identify a three-dimensional object in a wide dynamic range even in the case of the stereo matching.]

Regarding claim 15, this claim recites analogous limitations to claim 9 in the form of “an image processing method” rather than “an image processing apparatus”, and is therefore rejected on the same premise.  

Regarding claim 16, this claim recites analogous limitations to claim 9 in the form of “a program” rather than “an image processing apparatus”, and is therefore rejected on the same premise.  
Further, claim 16 recites the following limitations which are not explicitly found from claim9, but are addressed as follows: 
 Okubo discloses:
A program for causing a computer to execute a process of capturing an image with long-time exposure, [See Okubo, ¶ 0037 discloses the semiconductor integrated circuit may have devices such as, but not limited to, a central processing circuit (CPU), a read only memory (ROM) in which programs, etc., are stored, and a random access memory (RAM) serving as a work area.]

Regarding claim 17, this claim recites analogous limitations to claim 9 in the form of “a mobile device” rather than “an image processing apparatus”, and is therefore rejected on the same premise.  
Further, claim 8 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows: 
Okubo discloses:
A mobile device comprising: [See Okubo, Fig. 1 illustrates a vehicle (a “mobile device).]
a first long-time exposure camera and a second long-time exposure camera configured to capture an image with long-time exposure and disposed at a predetermined interval; [See Okubo, ¶ 0043, Fig. 1 illustrates first and second camera units (110) displaced a given distance apart.  Alternatively, paragraph 0043 discloses In an example implementation of the technology, a time interval between the image capturing by the first luminance-image acquiring unit 160 and the image capturing by the second luminance-image acquiring unit 162 may be significantly short to ensure synchronization between the images.]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Okubo in view of Motta (US 20140184894 A1) (hereinafter Motta).
Regarding claim 2, Okubo discloses all the limitations of claim 1.
Okubo discloses:
calculate a parallax from the first long-time exposure mask image and the second long-time exposure mask image and generate the long-time exposure distance image, and [See Okubo, ¶ 0045 discloses that the first distance-image generating unit generates a single first distance image through the pattern matching of the two first luminance images (210) and (212) acquired by the first luminance-image acquiring unit 160.  The first distance image may include parallax information.]
calculate a parallax from the first short-time exposure mask image and the second short-time exposure mask image, and generate the short-time exposure distance image. [See Okubo, ¶0050-0052 discloses the second distance-image generating unit 166 generates a single second distance image through the pattern matching of the two second luminance images 220 and 222 acquired by the second luminance-image acquiring unit 162. The second distance image may include parallax information.]
Okubo does not appear to explicitly disclose:
wherein the image processing apparatus is configured to 
generate a first long-time exposure mask image and a second long-time exposure mask image in which a predetermined region is masked for the first long-time exposure image and the second long-time exposure image, 
generate a first short-time exposure mask image and a second short-time exposure mask image in which a predetermined region is masked for the first short-time exposure image and the second short-time exposure image, 
However, Motta discloses:
wherein the image processing apparatus is configured to 
[See Motta, ¶ 0021 discloses that pixels included in odd quad rows comprise a first portion of the pixels included in the image sensor, which correspond to a long exposure time, and pixels included in even quad rows comprise a second portion of the pixels included in the image sensor which correspond to a short exposure time; See Motta, ¶ 0019 discloses the image sensor data includes a first portion of pixels exposed for a first exposure time and a second portion of pixels exposed for a second exposure time. The first exposure time is greater than the second exposure time. At step 104, the pre-processing engine identifies a first subset of pixels in the second portion having an intensity value above a first threshold value. The first subset of pixels represents pixels in the second portion that have neighboring pixels in the first portion that may be invalid. In one embodiment, the pre-processing engine generates a mask that includes a value (e.g., 0 or 1) that identifies whether the corresponding pixel is included in the first subset.]
generate a first short-time exposure mask image and a second short-time exposure mask image in which a predetermined region is masked for the first short-time exposure image and the second short-time exposure image, [See Motta, ¶ 0021 discloses that pixels included in odd quad rows comprise a first portion of the pixels included in the image sensor, which correspond to a long exposure time, and pixels included in even quad rows comprise a second portion of the pixels included in the image sensor which correspond to a short exposure time; See Motta, ¶ 0019 discloses the image sensor data includes a first portion of pixels exposed for a first exposure time and a second portion of pixels exposed for a second exposure time. The first exposure time is greater than the second exposure time.  The pre-processing engine identifies a second subset of pixels in the first portion having an intensity value below a second threshold value. The second subset of pixels represents pixels in the first portion that have neighboring pixels in the second portion that may be invalid. Again, in one embodiment, the pre-processing engine generates a mask that includes a value (e.g., 0 or 1) that identifies whether the corresponding pixel is included in the second subset.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Okubo to add the teachings of Motta in order to provide high dynamic range imaging resilient to scenes in which some areas are well-lit and others are shadowed by generating a mask which adaptively adjusts the intensity level of pixels in selected regions.

Regarding claim 3, Okubo in view of Motta discloses all the limitations of claim 2.
Motta discloses:
wherein the first long-time exposure mask image and the second long-time exposure mask image are images in which pixels of which pixel values are larger than a predetermined threshold value are masked. [See Motta, ¶ 0019 discloses the pre-processing engine identifies a first subset of pixels in the second portion having an intensity value above a first threshold value. The first subset of pixels represents pixels in the second portion that have neighboring pixels in the first portion that may be invalid. In one embodiment, the pre-processing engine generates a mask that includes a value (e.g., 0 or 1) that identifies whether the corresponding pixel is included in the first subset.]

Regarding claim 4, Okubo in view of Motta discloses all the limitations of claim 2.
Motta discloses:
wherein the first short-time exposure mask image and the second short-time exposure mask image are images in which pixels of which pixel values are smaller than a predetermined threshold value are masked. [See Motta, ¶ 0019 discloses the pre-processing engine identifies a second subset of pixels in the first portion having an intensity value below a second threshold value. The second subset of pixels represents pixels in the first portion that have neighboring pixels in the second portion that may be invalid. Again, in one embodiment, the pre-processing engine generates a mask that includes a value (e.g., 0 or 1) that identifies whether the corresponding pixel is included in the second subset.]

Regarding claim 5, Okubo in view of Motta discloses all the limitations of claim 2.
Motta discloses:
wherein the distance image generation unit complements a masked region of the long-time exposure distance image with the short-time exposure distance image. [See Motta, ¶ 0022, Figs. 2A, 2B discloses the interleaved image sensor 200 generates image sensor data 290 comprising a first portion 231 sampled from odd quad rows and a second portion 232 sampled from even quad rows, both having the same dynamic range. At certain locations in the image, neighboring pixels will capture light from the same object at different intensity levels corresponding to the different exposure times. For example, the first pixel in the third row of the image sensor (i.e., pixel 291) may capture a green object at an intensity level of 102 (out of 1023) due to the short exposure time of the even quad rows. However, the first pixel in the fifth row of the image sensor (i.e., pixel 295) may capture the same green object at an intensity level of approximately 816 (out of 1023) due to the long exposure time of odd quad rows. Given that both pixels are neither underexposed nor overexposed, the neighboring pixels capture details about the object at different spatial locations, but at different levels of intensity related to the exposure ratio.  Hence, the captured intensity levels complement one another based on the masked region being a long-exposure or short-exposure region.]

Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486